Exhibit 10.1
 
PROFIT SHARING AGREEMENT


This Profit Sharing Agreement (hereinafter “Agreement”) is dated for reference
November 9, 2015 and executed by the following parties:


Golden Steps, LLC, a California limited liability company and wholly owned
subsidiary of Oro East Mining, Inc., a Delaware corporation, headquartered at
7817 Oakport Street, Suite 205, Oakland, California 94621 (hereinafter “Golden
Steps”); and


Shenzhen Citic International Travel Co. Ltd., a Chinese limited liability
company doing business at 2nd Fl., Hualian Building, No. 2008, Shennan Mid-Road,
Shenzhen, China (hereinafter “Shenzhen CITC”).




RECITALS


WHEREAS, Golden Steps and Shenzhen CITC would like to work together
collaboratively on a business project that is tentatively referred to as “49er
Historical Gold Rush Tour.”


WHEREAS, the 49er Historical Gold Rush Tour shall be a project where Shenzhen
CITC recruits and attracts tourists in the People’s Republic of China and
coordinates for them to travel to California on a tourist visa Golden Steps will
then provide tourist attraction service for sightseeing across the historic gold
rush sites along California’s Route 49.


WHEREAS, Golden Steps, LLC is a wholly owned subsidiary under Oro East Mining,
Inc. that will license and be granted certain rights and permissions from Oro
East Mining to work with Shenzhen CITC to develop historical California Gold
Rush related tourist attractions on certain mining sites owned or operated by
Oro East Mining.


WHEREAS, Golden Steps and Shenzhen CITC wish to enter a profit sharing agreement
pursuant to the terms set forth herein.




AGREEMENT


NOW THEREFORE, the undersigned parties integrate the foregoing recitals into the
binding body of this Agreement and hereby agree to be bound for good and
valuable consideration as follows:


1.             Profit Sharing. Golden Steps and Shenzhen CITC shall enter into a
collaborative project whereas both parties shall become share in the profits of
the business project “49er Historical Gold Rush Tour.” The parties shall
mutually and unanimously agree on profit sharing schedules on a per request
basis. Either party shall have the right to request a meeting of the minds
between the parties to discuss and finalize a specific profit sharing scheme and
is subject to change at any time that the parties reach a new mutual and
unanimous agreement.


2.             Scope and Purpose of the Enterprise. The scope of this enterprise
is for Shenzhen CITC to coordinate Chinese citizens on a tourist visa to visit
California on a tour of California’s historic Gold Rush district and once landed
in California past customs, Golden Steps shall coordinate travel and sightseeing
plans for said tourists. The total cost of the tour package shall be split as
gross profits between the parties. Costs and expenses will be split between the
parties by the same percentages as the profit sharing schedule.


 
 

--------------------------------------------------------------------------------

 


3.             Due Diligence. Shenzhen CITC agrees and acknowledges that it has
had adequate opportunity to perform its due diligence investigations on Golden
Steps and that by entering and executing this Agreement, it represents full
satisfaction of its due diligence findings on Golden Steps. Golden Steps agrees
and acknowledges that it has had adequate opportunity to perform its due
diligence investigations on Shenzhen CITC and that by entering and executing
this Agreement, it represents full satisfaction of its due diligence findings on
Shenzhen CITC.


4.             Joint Venture Obligations of Shenzhen CITC. Shenzhen CITC shall
exercise its best efforts and greatest diligence to promote the Enterprise in
the People’s Republic of China to secure Chinese tourists for the Enterprise.
Shenzhen CITC shall be responsible for obtaining the proper visas and assisting
the tourists in China to legally enter the United States.


5.              Joint Venture Obligations of Golden Steps. Golden Steps shall
then host and provide hospitality services to the tourists that Shenzhen CITC
has secured for the Enterprise. Golden Steps shall prepare the tour itineraries
for the tourists, which shall include hotel, travel, and destination stops.
Golden Steps shall host the tourists and take them along the scenic and historic
Route 49 in California to present the Chinese American gold rush history to the
tourists. Golden Steps shall then transport the tourists back to the airport for
their return back to China.


6.             Good Faith and Best Efforts. The undersigned parties hereby agree
to execute all terms of this Agreement in good faith and exercise best efforts
on the Enterprise. “Good faith” shall be defined as a state of mind consisting
in (1) honesty in belief or purpose, (2) faithfulness to one’s duty or
obligation, (3) observance of reasonable commercial standards of fair dealing in
a given trade or business, and/or (4) absence of intent to defraud or to seek
unconscionable advantage. “Best efforts” shall be defined as a binding duty to
use best efforts to accomplish any given goal, to make every available effort to
do so, regardless of the harm to the bound party. The parties further agree that
there are no conflicts between Shenzhen CITC’s duty to perform in good faith and
duty to exercise best efforts. The parties further agree that there are no
conflicts between Golden Steps’s duty to perform in good faith and duty to
exercise best efforts.


7.             Term and Termination. The initial term for this Agreement shall
be effective for Three Year (“Term”), and renewed automatically every year
thereafter if neither party expressly terminates the Agreement. After the Term,
either party may terminate at any time, for any reason whatsoever, with 60
(Sixty) Days’ notice in writing to the other party.


8.             Golden Steps’ Breach and Shenzhen CITC’s Rights to Termination.
Golden Steps will be considered in breach of this Agreement if any of the
following occurs: (1) failure to perform any of the material obligations
hereunder, (2) voluntary dissolution of Golden Steps (in the event of
involuntary dissolution, Golden Steps shall not be considered in breach), or (3)
intentional fraud or misrepresentation committed to induce Shenzhen CITC to
enter into this Agreement. If Golden Steps is found in breach of this Agreement,
Shenzhen CITC must give Golden Steps a reasonable opportunity to cure the
breach. A notice of breach must be sent to the alleged breaching party in
writing and the alleged breaching party must be given a reasonable opportunity
to respond to the notice and/or cure.


9.             Shenzhen CITC’s Breach and Golden Steps’s Rights to Termination.
Shenzhen CITC will be considered in breach of this Agreement if any of the
following occurs: (1) failure to perform any of the material obligations
hereunder, (2) Golden Steps’s dissatisfaction with Shenzhen CITC’s efforts to
secure tourists as set forth under the obligations of Shenzhen CITC, or (3)
intentional fraud, theft, or misrepresentation committed to induce Golden Steps
to enter into this Agreement. If Shenzhen CITC is found in breach of this
Agreement, Golden Steps must give Shenzhen CITC a reasonable opportunity to cure
the breach. A notice of breach must be sent to the alleged breaching party in
writing and the alleged breaching party must be given a reasonable opportunity
to respond to the notice and/or cure. Should Shenzhen CITC still fail to cure
the breach, Golden Steps may unilaterally terminate, null, and void the
Agreement.


 
 

--------------------------------------------------------------------------------

 


10.           Representations.  The undersigned parties hereby mutually
represent to one another that: (1) they are authorized agents of the entities
they represent, that they are fully authorized and have the power to enter into
this Agreement and bind the entities they represent; (2) they have duly obtained
all necessary and applicable licenses and/or permits required or reasonably
foreseeably required for performance of this Agreement; (3) they are the owners,
licensees, and/or otherwise authorized to use any corresponding intellectual
property rights that would be required or reasonably foreseeably required for
performance of this Agreement; and (4) the parties hereby indemnify and hold one
another harmless of any damages or potential damages that may arise from the
falsity or inaccuracy of the foregoing representations.


11.           Confidentiality. In the event that a separate confidentiality or
non-disclosure agreement has been executed by the undersigned parties, either
prior to or subsequent to the execution of this Agreement, the terms of that
separate confidentiality or non-disclosure agreement shall govern. If no
separate confidentiality or non-disclosure agreement exists, then this covenant
shall apply. All communications, written or oral, made between the parties
during the course and scope of this Agreement shall be held in strictest
confidence and may not be disclosed to any person or entity that is not a party
to this Agreement. The undersigned parties may disclose said confidential
information to their shareholders, directors, officers, employees, associates,
agents, or independent contractors of the corporate entities that the
undersigned represent if and only if those parties have duly executed a general
confidentiality agreement with the corporate entity. Otherwise, disclosure of
confidential information arising from this Agreement to such parties shall be
strictly prohibited. This confidentiality clause shall survive the term of this
Agreement.


12.           Covenant Not to Compete in the United States. In consideration for
this Agreement and inducement to the parties to enter into this business
relationship, the parties agrees acknowledges, represents, and warrants that
neither it nor any of its shareholders, directors, officers, agents, or
associates, personally or through the parties shall directly compete against one
another in the United States and any of the territories of the United States for
the duration of this Agreement and, additionally, two years after the
termination of this Agreement. The parties further agree that the only way to
fairly compensate the injured party for any breaches of this covenant is through
payment of liquidated damages. The parties agree that for each oral or written
disclosure to private individuals or entities, the injured party will sustain
harm equivalent to the sum of $10,000.00 per disclosure and for each
publication, online or in print, the injured party will sustain harm equivalent
to the sum of $100,000.00 for each publication. In the event of breach, the
breaching shall be liable for these sums pursuant to this liquidated damages
clause and furthermore, shall be liable for any attorney’s fees or court costs
incurred by the injured party in pursuing recovery of the liquidated damages.
The individual shareholders, directors, officers, agents, or associates of the
parties shall be bound collectively under this Agreement and the undersigned
represents and warrants that he or she is duly authorized to represent the
aforementioned parties. Thus any breach of this covenant by any individual
shareholders, directors, officers, agents, or associates of a party shall be
imputed on the signing party herein, and the signing party shall be deemed to
have authorized such breach and therefore liable.


13.           No Waiver or Cumulative Remedies. No failure or delay on the part
of any undersigned party to this Agreement in exercising any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


14.           General Indemnification. The parties hereby agrees to indemnify
and hold harmless one another against loss or threatened loss or expense by
reason of the liability or potential liability of the parties for or arising out
of any claims for damages, including payment and compensation for
reasonably-incurred attorney’s fees and other related professional fees. Each
party assumes his or its own risks for entering into this Agreement. In the
event of unforeseen disasters, events, or conditions that the parties were not
able to contemplate at the execution of this Agreement, such as sabotage, riots,
terrorism, political or governmental complications, market conditions, or
natural occurrences such as hurricanes, floods, earthquakes, etc. or other Acts
of God, each undersigned party bears his or its own risks and shall not make any
claims for liability compensation against the other.
 
 
 

--------------------------------------------------------------------------------

 


15.           Prohibition Against Assignment. Unless the undersigned parties
mutually agree to subsequently modify this covenant in writing, Shenzhen CITC
may not assign, transfer, convey, or dispose of his rights, title or interest in
this Agreement or his Shares. This Agreement and any and all subsequent
obligations arising therefrom shall be non-assignable unless the parties agree
to other arrangements, which must be memorialized in writing. This covenant
shall not affect adversely the terms of Covenant 10, “Right of First Refusal and
Option; Beneficiary.”


16.           Authority. The undersigned parties hereby represent and warrant
that he or she has been duly authorized by its corporate entity or principal to
enter into this Agreement and to bind that corporate entity or principal to the
terms hereof.


17.           Choice of Law and Forum. This Agreement shall be interpreted under
the laws of the State of California, United States. Any litigation under this
agreement shall be resolved in the trial courts of Alameda County, State of
California or the Northern District of California, whichever may be applicable.


18.           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law.


19.           Descriptive Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires, references to "hereof," "herein," "hereby," "hereunder" and
similar terms shall refer to this entire Agreement.


20.           Counterparts and Translations. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. The parties hereby understand and acknowledge that
Shenzhen CITC will be obtaining a certified translation of this Agreement and
relying on that translation and any legal counsel he seeks prior to executing
the Agreement, but that the version of the Agreement that shall prevail is the
English translation signed by both parties. In the event of conflicts between
the executed Agreement and any translations of the Agreement, the executed
Agreement shall be binding.


21.           Legal Counsel. By signing below, both parties acknowledge that
they have had adequate opportunity to consult independent legal counsel to
advise them on this Agreement and that either such counsel has been sought or
the party hereby expressly waives such right to legal counsel.


22.           IN WITNESS WHEREOF, the undersigned parties cause this Agreement
to be duly signed and executed this November 9, 2015 in 2nd Fl., Hualian
Building, No. 2008, Shennan Mid-Road, Shenzhen, China.


READ AND ACKNOWLEDGED; AGREED AND ACCEPTED:



     
X        /s/ TIAN Q CHEN
 
X        /s/ HOWARD HE
               
Company:
Golden Steps LLC
 
Company:
Shenzhen Citic International Travel
Signor’s Name:
Tim Chen
 
Signor’s Name:
Lin Wen Bin
Position/Title:
Managing Member
 
Position/Title:
General Manager

 
 
 

--------------------------------------------------------------------------------

 